DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 10/20/2021. Applicant's amendments to the claims filed on 10/20/2021 been entered. Accordingly, claims 1, 3-6, 8 remain pending, claims 1, 3-6, and 8 have been amended, and claims 9-17 have been added.
The amendments to the drawings filed on 10/20/2021 constitute new matter and therefore have not been entered. See MPEP § 608.02, subsection II.
The amendments to the specification and drawings filed on 1/30/2020, 06/18/2020, and 11/04/2020 are objected to below (see below). 
Response to Arguments
Objections to the drawings
Applicant’s arguments filed 10/20/2021 have been considered, but are not persuasive. The drawings have not been entered. Please see Below under “Drawings” heading for description of new matter in the amended drawings.
Objections to the specification
Applicant’s arguments filed 10/20/2021 have been considered, and in light of applicant’s amendments to the specification filed 10/20/2021 page 7 with specific reference to now providing the definition for anonym “CC”, the previous objections to the specification have now been withdrawn.
However, the amendments to the specification filed 10/20/2021 are now objected to because the specification contains new matter on pages 2, 3-6, e.g., but not limited to, the amendments on pages 4-6 make specific reference to non-entered drawings filed 10/20/2021 which are not supported in the applicant’s original disclosure.
Claim interpretation
In light of applicant’s amendments filed 10/20/2021, the claim interpretations under 112(f) have been withdrawn.
Rejections made under 35 U.S.C. § 103
Applicant’s arguments filed 10/20/2021 have been considered, but are not persuasive. 
Applicant argues in the final two paragraphs of page 15 – first paragraph of page 16:
“The claims specifically recite that the ‘color converting plate unit is configured to change a color of the light’.
The Examiner asserts: 
‘[Yamashita discloses ...] at least one color converting plate unit arranged in 
or at the contact surface ("The filter 19-1 is provided between the detection site O and the light-receiving part 16...The filter 19-1 is provided to inhibit light that can represent noise from being received by the light-receiving part 16. The filter 19-1 does not inhibit light at a wavelength of interest, in which biological information is reflected, from among the reflected light R1" ([0061-0062])’
As is clearly evident, nowhere in the cited text of Yamashita does Yamashita disclose that the filter 19-1 will convert the color (wavelength) of the light. Contrarily, the cited text specifically states that the "filter 19-1 does not inhibit light at the wavelength of interest". That is, light at the wavelength of interest passes through the filter 19-1 without affect. As is well known in the art, a color converter will inhibit the input light as it absorbs energy from the input light to generate the light of a different color”

In response, applicant is directed to additional disclosure describing  that the filter 19-1, interpreted to read on the color converting plate limitation, in paragraphs [0022], [0063], [0075]-[0078], [0081], [0083], [0085], [0087], [0090], [0092], [0103] of Yamashita which discloses that the light emitted by the LED toward the subject is emitted in a wavelength range from 485 nm to 575 nm and having a maximum intensity, where intensity is defined as the “peak value” (maximum intensity) within the band so that light emitting toward the patient is a specific color, green, at 525 nm, so that the emission wavelength band is within the light band of 300 nm to 700 nm where the wavelength range from 425 nm to 625 is the wavelength range in which haemoglobin in the blood has an absorption coefficient in relation to light within the of 300 nm to 700 nm light band. And see the filter 19-1, comprised of plurality of dielectric layers is positioned between the LED and the contact surface of the patient, “sets” the emission wavelength band coming from the LED so that the light-inhibiting characteristics of the filter 19-1 are set to correspond with the with the wavelength band of light to be inhibited or removed, so that the wavelength of interest/desired wavelength, interpreted as the desired color, is selectively transmitted to the subject, as illustrated in FIGS. 1, 6 and 14, with the maximum (peak) value (intensity) of the range of wavelengths being at 525 nm, green, the desired color, which is the wavelength where the maximum value occurs for the light emitted within the range of wavelengths the filter 19-1 does not inhibit from reaching the subject. 
Therefore, in accordance with the disclosure provided by the applicant found in the specification [0010], [0012], [0014], [0036], [0039], [0054] and claims 1-2 and 7 of the original claims as filed in the published application discloses that the color converting plate is the color converting plate of multiple substructures “The color converting plate unit comprises an angle selective optical coating or film which is able to reflect or redirect light having a large angle of incidence and to transmit light having a small angle of incidence. The color converting plate unit comprises a diffusion chamber which is configured to recycle light having a large angle of incidence (i.e. light which is reflected or redirected by the angle selective optical coating) and which is arranged around the at least one light source.” (emphasis added, see [0010]), “the color converting plate comprises a low-wave pass filter coating or film”  (emphasis added, see [0012]), “The color converting plate unit comprises an angle selective optical coating or film which is able to reflect or redirect light having a large angle of incidence and to transmit light having a small angle of incidence. The color converting plate unit comprises a diffusion chamber which is configured to recycle light having a large angle of incidence (i.e. light while is reflected or redirected by the angle selective optical coating) and which is arranged around the at least one light source” (emphasis added, see [0014]), and the angle selective film (disclosed as being of which the color converting plate is comprised),  comprises sublayers such that “angle selective film 210 may comprise a multi-layer thin film interference filter like a dielectric mirror” (emphasis added, see [0036]) and the angle selective film (disclosed as being of which the color converting plate) comprises “dielectric layers and dielectric mirror multi-layer stack which allows long wave like green/yellow light to be transmitted while reflecting short waves like blue light” (emphasis added, see [0039]). Therefore, the filter 19-1 reads on the immediate limitation as claimed.
Applicant argues in the final paragraph of page 16 – the final paragraph of page 17:
“2. There is no apparent reason to combine Yamashita and Ouderkirk in the manner proposed by the Examiner.
. . . Yamashita discloses that the half-width of a preferred light-emitting part 14 of 30nm. 
‘In the example shown in FIG. 6, the relative intensity of light having wavelengths in a range of 505 nm to 540 nm is 0.5 (=50%) or above. Specifically, the half-width of light emitted by the light-emitting part 14 is 30 nm.’ (Yamashita [0090]. 
One of skill in the art would characterize a 30nm half-width as a "narrow" band, and in this example would be a narrow band of green light. 
Ouderkirk, on the other hand, discloses techniques for generating white light 
using phosphor-based light sources (PLEDs). As is well known in the art, white light is a composite of visible light across a wide band of wavelengths. 
‘White light sources that utilize LEDs in their construction can have two basic 
configurations. In one, referred to herein as direct emissive LEDs, white light is generated by direct emission of different colored LEDs. Examples include a combination of a red LED, a green LED, and a blue LED, and a combination of a blue LED and a yellow LED. In the other basic configuration, referred to herein as LED-excited phosphor-based light sources (PLEDs), a single LED generates a beam in a narrow range of wavelengths, which beam impinges upon and excites a phosphor material to produce visible light. The phosphor can comprise a mixture or combination of distinct phosphor materials, and the light emitted by the phosphor can include a plurality of narrow emission lines distributed over the visible wavelength range such that the emitted light appears substantially white to the unaided human eye.’ (Ouderkirk [0005], emphasis added.)
One of ordinary skill in the art would have no apparent reason to use Ouderkirk's technique for generating white light in Yamashita, because Yamashita's technique for assuring a high signal-to-noise ratio relies upon the emission band being narrow. Yamashita is particularly concerned with sunlight-produced light interfering with the light at the wavelength of interest. Using Ouderkirk's white light source would be equivalent to adding more sunlight to the received light. . .”

In response, applicant appears to misinterpret/take out of context the disclosure of Yamashita and is directed to the entirety of [0090] of Yamashita, which discloses “FIG. 6 shows an example of intensity characteristics of the light emitted by the light-emitting part 14. In the example shown in FIG. 6, the intensity is at a maximum for light having a wavelength of 525 nm, and the intensity of light having other wavelengths is normalized with respect thereto. Also, in the example shown in FIG. 6, the wavelengths of light emitted by the light-emitting part 14 are within a range of 485 nm to 575 nm. In the example shown in FIG. 6, the relative intensity of light having wavelengths in a range of 505 nm to 540 nm is 0.5 (=50%) or above. Specifically, the half-width of light emitted by the light-emitting part 14 is 30 nm. Also, the relative intensity of light having wavelengths in a range of 500 nm to 555 nm is 0.1 (=10%) or above. The wavelength of interest of light emitted by the light-emitting part 14 can be 525 nm corresponding to the maximum value, and a range of, e.g., 500 nm to 555 nm can be set to the wavelength of interest of light emitted by the light-emitting part 14. In essence, the wavelength of interest λ0 is included in the emission wavelength band (i.e., λ01 to λ02), is a wavelength at which absorption takes place at the detection site O and the reflection intensity varies (or in a broader sense, a wavelength at which biological information is included), and is a wavelength of light that is not inhibited at the filter 19-1” (emphasis added). Also see [0092] which discloses “The light-emitting part 14 is, e.g., an LED. The light emitted by the LED can have a maximum intensity (or in a broader sense, a peak value) in a wavelength band at which the detection site O exhibits light-absorbing characteristics, e.g., in a range of 425 nm to 625 nm, and can be, e.g., green. The thickness of the light-emitting part 14 is, e.g., 20 μm to 1000 μm”.
As disclosed above, in one example of the invention disclosed by Yamashita, the wavelengths of light emitted by the light-emitting part 14 are within a range of 485 nm to 575 nm, and the wavelength of interest having a maximum intensity/peak value is within the emission wavelength band of 485 nm to 575 nm, and it is the specific wavelength of interest, not the entire emission band from 485 nm to 575 nm, which is not inhibited by the filter 19-1. 
In response to applicant's argument that Ouderkirk discloses a plurality of techniques including a technique for generating white light using phosphor-based light sources (PLEDs), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Further, as Ouderkirk discloses using a long pass reflective filters positioned on  above/ placed opposite the phosphor layer from the LED in order to recycle the LED excitation light back to the phosphor in order to improve system efficiency using a blue LED illuminating a phosphor that converts blue to a green wavelength, as phosphors that convert light in the range of about 300 to 470 nm to longer wavelengths are known in the art and by preventing the blue-shift, the possibility of a blue-shift causing the leakage of UV light through the long pass filter/reflector can be reduced (see [0006], [0042], [0054], [0072] and the graph of a light intensity spectrum emitted in FIG. 17).
Applicant argues in the first three paragraph of page 18:
“Yamashita teaches that the bandwidth of the filter 19-1 encompasses the bandwidth of the light-emitting source, if the bandwidth of the light-emitting source encompasses the bandwidth of white light, the filter 19-1 would not be able to filter out the sunlight. 
The Examiner's attention is requested to MPEP 2143, wherein it is stated: 
‘If the proposed modification would render the prior art invention being 
modified unsatisfactory for its intended purpose, then there is no suggestion or 
motivation to make the proposed modification’ (emphasis added).
Because Ouderkirk's technique purposely broadens the bandwidth of the light source, the application of Ouderkirk's teachings to Yamashita will substantially reduce the signal-to-noise ratio at Yamashita's light-detection part 16. Consequently, the modification proposed by the Examiner would render the proposed combination unsuitable for Yamashita's intended use”

	As a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
It is noted that the above arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 

Drawings
The drawings were received on 10/20/2021.  These drawings are unacceptable and have not entered because they contain new matter. Please see MPEP § 608.04(a), § 608.02, subsection II.
Applicant has amended FIG. 2 so that it no longer depicts light being emitted at different angles of incidence as illustrated in FIG. 2 of the original disclosure, and proposes canceling that the light emitted from light source 110 no longer be disclosed/be canceled as being admitted with narrow and wide angles, in the first paragraph of page 4 of the applicant’s response (third page of the amendment to the specification) applicant requests that disclosure describing FIG. 2 which begins at page 5, line 24 first paragraph.
Additionally, in the first paragraph of page 4 of the applicant’s response (third page of the amendment to the specification) applicant requests that disclosure describing FIG. 2 which begins at page 5, line 24 with the two subsequent paragraphs, the final paragraph applicant requests the amendment to be “According to an aspect of the invention, the light 102 from the at least one light source 110 is wavelength-modified to form the light 103 that . The light 103 should preferably have a wavelength in the green/yellow range (e.g. in the area of 500 to 600 nm). This can either be achieved by a light source or a light emitting diode which is directly outputting light at this wavelength or this can be achieved by using a color converting plate unit 200 to change the color of the light 102 from the light source to light 103 of a desired color 102 from the light source 110 is changed by the color converting plate 200 to form light 103 that is emitted from the contact surface.” There is no corresponding in the applicant’s original disclosure as filed for light emitting from the light source 110 which is wavelength-modified in such a way that constitutes the light being “formed” or to “form light”.  The terms “form” which is defined by the Merriam-Webster dictionary to mean “to give a particular shape to” and “the shape of something”. Overview of the original disclosure in [0054] of the published application does disclose that the color converting unit can be alternatively implemented with an optical holographic light shaping diffuser or direction turning film DTF.
Applicant has amended FIGs. 3-4 to add arrow with reference character 105c which depicts light moving in the opposite direction as light indicated by reference character 105 in FIG. 3 of the original disclosure.
Applicant has amended FIG. 6, reference character 104a to now correspond to reference character 104c and describes reference character 104c in the amended specification filed 10/20/2021, page 6, third paragraph as being short wavelength blue light, however the original disclosure describes reference character 104c of FIG. 6 as being short wavelength pump light, without providing in the original disclosure the pump light being specifically blue light.
Applicant has amended FIG. 7 so that the description of FIG. 7 in the specification page 6 of applicant’s response (fifth page of the amendments to the specification) so that the PPG sensor according to FIG. 7 no longer illustrates low wave pass filter coding 230 as being able to reflect unconverted light 106 at large angles of incidence and instead illustrates 230 in the amended FIG. 7 as reflecting light which appeared to be at narrower angles.
Please also see MPEP § 608.02, subsection IX which provides illustrated examples of drawing materials which illustrates the proper drawing symbols to indicate different types of material substrates, and as the applicant has amended all of the drawing symbols of the different structures of device 100 in FIGs. 2-4 & 6-7 so that they no longer reflect the drawing symbols of FIGs. 2-4 & 6-7 of the original disclosure, which appears to illustrate all of the corresponding structures of 100 out comprising different materials than that of the original disclosure. 
For objections to the drawings as filed and to amendments to drawings filed prior to 10/20/2021, please see the outstanding drawing objections as outlined in previous office actions. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 10/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the final paragraph of page 2 of the applicant’s response (first page of the amendment to the specification) applicant requests that the paragraph beginning at page 2, line 29 be rewritten with the paragraph “According to a further aspect of the invention, the color converting plate comprises a long-wave pass filter coating or film which is able to transmit light having a long wavelength while reflecting light having short wavelengths” which introduces new matter as low-wave pass filters are also known in the art to be a synonym for short wave pass filters which (see attached document retrieved from the website of Shanghai Hengxiang Optical Electronics Co., Ltd). 
The above objection also applies to applicant’s amendments to the specification as seen on page 5 (fourth page of the amendment to the specification) where applicant has amended the low wave pass filter to recite “long-wave pass filter”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the “at least one color converting plate” in line 4 is later recited as “the at least one color converting plate unit” in line 6. The claim should be amended in line 6 to cancel the 112(f) language ““the at least one color converting plate . Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “wherein the at least one color converting plate is configured to change a color of the light from the at least one light source to a desired color” in lines 6-8, support could be found for a color converting plate unit receiving light and outputting light with a new emission spectrum performed by wavelength conversion through photo luminescence (see 0032), using a color converting plate unit to change the color of the light from the light source to a desired color temperature (see [0035]), the light source emitting light have a wavelength in the green/yellow range in the area of 500 to 600 nm by the light source directly outputting light at this wavelength (see 0035),  however support could not be found for change a color of the light from the at least one light source to a desired color. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 3-5, 12-17 are also rejected due to their dependency on claim 1.
Claim 8 recites the phrase “a diffusing chamber arranged around the at least one light source and being configured to recycle light having short wave lengths by redirecting the light towards the color converting plate” in lines 18-20, support could be found for a diffusion chamber which is configured to recycle light having a large angle of incidence which is light which is reflected or redirected by the angle selective optical coating (see [0010], [0014], [0042]), the diffusion chamber performing the recycling function by re-trying to convert the unconverted light (see 0011), further light can be recycled by the diffusing chamber and redirected towards the color converting plate with a different angle (see [0038]), light which is reflected by the low-wave pass filter can be recycled by the diffusion chamber (see [0040]), however support could not be found for the diffusing chamber being configured to recycle light having short wave lengths by directing the light towards the color converting plate. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 9-11 are also rejected due to their dependency on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US20120078116).
Regarding claim 1, Yamashita teaches an optical vital signs sensor configured to measure or determine vital signs of a user (“The biological information can also be blood oxygen saturation level, body temperature, heart rate, or a similar variable; and the detection site O can be positioned at a surface SA of the test subject” [0070]), comprising:
a contact surface configured to be placed directly against a skin of a user (“as shown in FIG. 1, the biological information detector can include a contact part 19 and a substrate 11. The contact part 19 has a contact surface that comes into contact with the test subject” [0067]),
at least one color converting plate arranged in or at the contact surface (“The filter 19-1 is provided between the detection site O and the light-receiving part 16…The filter 19-1 is provided to inhibit light that can represent noise from being received by the light-receiving part 16. The filter 19-1 does not inhibit light at a wavelength of interest, in which biological information is reflected, from among the reflected light R1′” [0061-0062]),
at least one light source configured to generate light that is directed towards a skin of the user via the at least one color converting plate (“The light-emitting part 14 emits light R1 towards a detection site O (e.g., a blood vessel) of a test subject (e.g., a user). The light-receiving part 16 receives light R1′ (i.e., reflected light) having biological information, produced by the light R1 emitted by the light-emitting part 14 being reflected at the detection site O. The filter 19-1 is provided between the detection site O and the light-receiving part 16” [0061]), wherein the at least one color converting plate is configured to change a color of the light from the at least one light source to a desired color (“The wavelength of interest refers to a wavelength that is included in the emission wavelength band shown in FIG. 6 (i.e., λ01 to λ02), at which the light is absorbed by the detection site (blood vessel) O, thereby changing the intensity of the reflected light R1′ (for example, λ0: λ01<λ0<λ02 in FIG. 6” [0062], also see [0075] it is possible to set, as appropriate, the desired color/wavelength of interest, the emission wavelength band, or the light-inhibiting characteristics of the color converting plate/filter 19-1, in accordance with the wavelength band of light to be inhibited or removed),
at least one photo detector unit configured to detect light which is indicative of a reflection of the light emitted via the at least one color converting plate in or from the skin of the user (“The light-receiving part 16 receives light R1' (i.e., reflected light) having biological information, produced by the light R1 emitted by the light-emitting part 14 being reflected at the detection site O. The filter 19-1 is provided between the detection site O and the light-receiving part 16” [0061]); and
wherein the color converting plate unit comprises an angle selective optical coating that is able to reflect or redirect light having a large angle of incidence and to transmit light having a small angle of incidence (“The filter 19-1 can be used on its own in the present embodiment, and can be used alongside the additional filter [angle selective optical coating] in the comparative example. In the example shown in FIGS. 5A and 5B, the filter 19-1 is a dielectric multilayer filter. In FIG. 5A, light (i.e., incident light) is caused to be transmitted orthogonally with respect to the filter 19-1, and the angle of incidence θ is 0°. In FIG. 5B, light is caused to be transmitted diagonally with respect to the filter 19-1, and the angle of incidence θ of the incident light is 45°” [0083]), and
a diffusing chamber arranged around the at least one light source and being configured to recycle light having a wide angle of incidence by redirecting the light towards the color converting plate ([0089], [0099], [0111], [0118] the reflecting surface 18-1 so that only light having an angle of incidence θ equal to or less than 45° (wide angles of incidence are >50°) reaches the light-receiving part 16, therefore light having wide angles of incidence will be directing light away from the detector and toward the color covering plate so that light is transmitted diagonally through the color converting plate filter 19-1 with the angle of incidence θ being 30°. The first wavelength λ21 (i.e., the cut-off wavelength) when the angle of incidence θ of incident light on the filter 19-1 is 30° can be set to the shortest wavelength, surface 92-2 [of 92 formed within the diffusion chamber shown between items 11 and 19] shown in FIG. 14 improves  improving the directivity of the emitted light by redirecting  light R1″ reflected at the surface SA of the test subject (i.e., directly reflected light) to be reflected towards the detection site O or the vicinity thereof, and this reflected light R1″ is inhibited from reaching the light-receiving part 16 and therefore is recycled through the color converting plate 19-1, top surface 92-3 shown in FIGS. 15A and 15C can be said to be the second reflecting surface for reflecting the directly reflected light (or in a broader sense, noise) that can otherwise reach the second reflecting part 18 and the light-receiving part 16, and reducing noise. In FIGS. 15A through 15C, a range indicated by label 92-4 functions as a mirror surface part).
Regarding claim 5, Yamashita teaches wherein the optical vital signs sensor is at least partially housed in a wearable device (“A wrist-worn type biological information detector or biological information measuring device can be built into, e.g., a wristwatch (or in a broader sense, a type of electronic device worn on the wrist)” [0006]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Chen et al. (US20120049213, hereafter “Chen”).
Regarding claim 3, Yamashita does not explicitly disclose wherein the at least one light source comprises an Indium gallium nitride (InGaN) light emitting diode.
However, in the same field of endeavor, Chen teaches wherein at least one light source comprises an Indium gallium nitride (InGaN) light emitting diode (“At least one of the light-emitting diode chips 32 includes a light-emitting layer of InGaN” [0030]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor disclosed by Yamashita with the light source comprising an Indium gallium nitride (InGaN) light emitting diode as taught by Chen in order to provide light which can be converted into yellow light at the level of the converter ([0030] of Chen).
 Regarding claim 4, modified Yamashita, in view of Chen, substantially discloses all the limitations of the claimed invention, specifically, Chen discloses wherein the at least one color converting plate unit is configured to convert the light from the InGaN light emitting diode to yellow light having approximately a wavelength of 500 to 600 nm (“At least one of the light-emitting diode chips 32 includes a light-emitting layer of InGaN, which can emit a blue light with a peak wavelength ranged between 440 nm˜480 nm (hereinafter defined as “blue light-emitting diode array chip”)… A wavelength converting layer, which can absorb a blue light from the blue light-emitting diode array chip and generate a yellow light with a peak wavelength ranged between 570 nm˜595 nm, is overlaid on the blue light-emitting diode array chip (hereinafter defined as “yellow phosphor”), such as YAG phosphor or TAG phosphor, as shown in FIG. 2C” [0030]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Yamashita with the at least one color converting plate unit is configured to convert the light from the InGaN light emitting diode to yellow light having approximately a wavelength of 500 to 600 nm taught by Chen order to provide light which can be converted into yellow light at the level of the converter ([0030] of Chen).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Eisen et al. (US20140200423, hereafter “Eisen”), further in view of Ouderkirk et al. (US20040150991, hereafter “Ouderkirk”).
Regarding claim 6, Yamashita discloses an optical vital signs sensor configured to measure or determine vital signs of a user (“The biological information can also be blood oxygen saturation level, body temperature, heart rate, or a similar variable; and the detection site O can be positioned at a surface SA of the test subject” [0070]), comprising:
placing a contact surface of the optical vital signs sensor directly against a skin of the user (“as shown in FIG. 1, the biological information detector can include a contact part 19 and a substrate 11. The contact part 19 has a contact surface that comes into contact with the test subject” [0067]);
where in the optical vital sensor comprises at least one color converting plate in or at the contact surface (“The filter 19-1 is provided between the detection site O and the light-receiving part 16…The filter 19-1 is provided to inhibit light that can represent noise from being received by the light-receiving part 16. The filter 19-1 does not inhibit light at a wavelength of interest, in which biological information is reflected, from among the reflected light R1′” [0061-0062]);
generating light by at least one light source and directing the light towards a skin of a user via the at least one color converting plate (see Fig. 1, “The light-emitting part 14 emits light R1 towards a detection site O (e.g., a blood vessel) of a test subject (e.g., a user). The light-receiving part 16 receives light R1′ (i.e., reflected light) having biological information, produced by the light R1 emitted by the light-emitting part 14 being reflected at the detection site O. The filter 19-1 is provided between the detection site O and the light-receiving part 16” [0061]); and
detecting light that is indicative of a reflection of the light emitted via the at least one color converting plate in or from the skin of the user (“The light-receiving part 16 receives light R1' (i.e., reflected light) having biological information, produced by the light R1 emitted by the light-emitting part 14 being reflected at the detection site O. The filter 19-1 is provided between the detection site O and the light-receiving part 16” [0061]), by at least one photo detector ([0061] light-receiving part 16), and
recycling the light of one of the at least one light sources by redirecting light towards the color converting plate at a different angle by a diffusing chamber around the at least one light source  ([0111], [0118] surface 92-2 [of 92 formed within the diffusion chamber shown between items 11 and 19] shown in FIG. 14 improves  improving the directivity of the light emitted the at least one light source 14 by redirecting light R1″ reflected at the surface SA of the test subject (i.e., directly reflected light) to be reflected towards the detection site O or the vicinity thereof, and this reflected light R1″ is inhibited from reaching the light-receiving part 16 and therefore is recycled through the color converting plate 19-1, top surface 92-3 shown in FIGS. 15A and 15C can be said to be the second reflecting surface for reflecting the directly reflected light (or in a broader sense, noise) that can otherwise reach the second reflecting part 18 and the light-receiving part 16, and reducing noise. In FIGS. 15A through 15C, a range indicated by label 92-4 functions as a mirror surface part), but does not explicitly disclose a method of operating an optical vital signs sensor configured to measure or determine vital signs of a user.
However, in the same field of endeavor, Eisen teaches a method of operating an optical vital signs sensor configured to measure or determine vital signs of a user (“Accordingly the process flow 200 begins at step 202, whereby DLS/CLS devices and methods thereof are used along with PPG and spectrophotometry techniques for obtaining pulse oximetry data taken from a wrist of a user wearing the wearable pulse oximetry 70 described hereinabove.” [0061]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamashita with the method of operating an optical vital signs sensor configured to measure or determine vital signs of a user taught by Eisen in order to provide for extracting pulse waveforms from which a pulse rate of the user can be identified ([0061] of Eisen).
Modified Yamashita does not explicitly disclose that the diffusing chamber is recycling light of one of the at least one light sources by redirecting light towards the color converting plate at a different angle.
However, in the same field of endeavor, Ouderkirk teaches recycling light of one of the at least one light sources (“light can be recycled and increase the polarized light brightness of the solid state light device (LED)” [0087]) redirecting light towards the color converting plate unit at a different angle (“this TIR promoting layer 225 may be placed on top and/or sides of the layer of phosphor material 222. The purpose of the TIR promoting layer 225 on the top of the layer of phosphor material 222 is to reduce the range of angles of light emitted by the phosphor, so as to improve collection efficiency of the lens, or to reduce the angles of light incidence on an interference reflector 224 placed above the layer of phosphor material 222” [0092] and “The LED 212 emissions…will undergo many scattering [diffusing] events, leading to a large range of propagating angles within that layer, including angles greater than the TIR angle…more of the short wavelength light can be confined to the layer of phosphor material 222 where it is eventually converted [recycled] to longer wavelength light” [0093]) by a diffusing chamber (210, 222) around the at least one light source ([0090] the arrangement of the diffusing chamber is disposed within an optically transparent body 220 also housing the LED/light source, which can [0093] also be placed in a reflective well, [0095] layer 222 of the diffusing chamber can be a concave and/or hemispherical shape facing/around the LED 212).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the color converter disclosed by modified Yamashita with the recycling of light of the at least one light source by redirecting the light towards the color converting plate at a different angle as taught by Ouderkirk in order to provide directional control of the light and an increase in the efficiency and quality of light emitted by an LED package ([0092-0093] of Ouderkirk).
Claims 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Ouderkirk.
Regarding claim 8, Yamashita discloses an optical vital signs sensor configured to measure or determine vital signs of a user (“The biological information can also be blood oxygen saturation level, body temperature, heart rate, or a similar variable; and the detection site O can be positioned at a surface SA of the test subject” [0070]), comprising:
a contact surface configured to be placed directly against a skin of a user (“as shown in FIG. 1, the biological information detector can include a contact part 19 and a substrate 11. The contact part 19 has a contact surface that comes into contact with the test subject” [0067]),
at least one color converting plate arranged in or at the contact surface (“The filter 19-1 is provided between the detection site O and the light-receiving part 16…The filter 19-1 is provided to inhibit light that can represent noise from being received by the light-receiving part 16. The filter 19-1 does not inhibit light at a wavelength of interest, in which biological information is reflected, from among the reflected light R1′” [0061-0062]),
at least one light source configured to generate light that is directed towards a skin of the user via the at least one color converting plate (“The light-emitting part 14 emits light R1 towards a detection site O (e.g., a blood vessel) of a test subject (e.g., a user). The light-receiving part 16 receives light R1′ (i.e., reflected light) having biological information, produced by the light R1 emitted by the light-emitting part 14 being reflected at the detection site O. The filter 19-1 is provided between the detection site O and the light-receiving part 16” [0061]), wherein the least one color converting plate is configured to change a color of the light from the at least one light source to a desired colored temperature (“The wavelength of interest refers to a wavelength that is included in the emission wavelength band shown in FIG. 6 (i.e., λ01 to λ02), at which the light is absorbed by the detection site (blood vessel) O, thereby changing the intensity of the reflected light R1′ (for example, λ0: λ01<λ0<λ02 in FIG. 6” [0062]),
at least one photo detector configured to detect light that is indicative of a reflection of the light emitted via the at least one color converting plate in or from the skin of the user (“The light-receiving part 16 receives light R1' (i.e., reflected light) having biological information, produced by the light R1 emitted by the light-emitting part 14 being reflected at the detection site O. The filter 19-1 is provided between the detection site O and the light-receiving part 16” [0061]); and
wherein the color converting plate unit comprises
a diffusing chamber arranged around the at least one light source and being configured to recycle light by redirecting the light towards the color converting plate ([0089], [0099], [0111], [0118] the reflecting surface 18-1 so that only light having an angle of incidence θ equal to or less than 45° (wide angles of incidence are >50°) reaches the light-receiving part 16, therefore light having wide angles of incidence will be directing light away from the detector and toward the color covering plate so that light is transmitted diagonally through the color converting plate filter 19-1 with the angle of incidence θ being 30°. The first wavelength λ21 (i.e., the cut-off wavelength) when the angle of incidence θ of incident light on the filter 19-1 is 30° can be set to the shortest wavelength, surface 92-2 [of 92 formed within the diffusion chamber shown between items 11 and 19] shown in FIG. 14 improves  improving the directivity of the emitted light by redirecting  light R1″ reflected at the surface SA of the test subject (i.e., directly reflected light) to be reflected towards the detection site O or the vicinity thereof, and this reflected light R1″ is inhibited from reaching the light-receiving part 16 and therefore is recycled through the color converting plate 19-1, top surface 92-3 shown in FIGS. 15A and 15C can be said to be the second reflecting surface for reflecting the directly reflected light (or in a broader sense, noise) that can otherwise reach the second reflecting part 18 and the light-receiving part 16, and reducing noise. In FIGS. 15A through 15C, a range indicated by label 92-4 functions as a mirror surface part); 
while Yamashita discloses an angle selective optical coating that is able to reflect or redirect light having a large angle of incidence and to transmit light having a small angle of incidence (“The filter 19-1 can be used on its own in the present embodiment, and can be used alongside the additional filter [angle selective optical coating] in the comparative example. In the example shown in FIGS. 5A and 5B, the filter 19-1 is a dielectric multilayer filter. In FIG. 5A, light (i.e., incident light) is caused to be transmitted orthogonally with respect to the filter 19-1, and the angle of incidence θ is 0°. In FIG. 5B, light is caused to be transmitted diagonally with respect to the filter 19-1, and the angle of incidence θ of the incident light is 45°” [0083]), a filter (see [0020], [0022]) that allows light to pass emitted in the green range ([0092],[0103] light emitted by the LED can have a maximum intensity/a peak value in green wavelength band at which the detection site O exhibits light-absorbing characteristics), Yamashita does not explicitly disclose does not explicitly disclose the filter being a long-wave pass filter coating that is able to transmit light having a long wavelength while reflecting light having short wavelengths, and the diffusing chamber being configured to recycle light having short wave lengths.
However, in solving the same problem, Ouderkirk teaches a long-wave pass filter coating that is able to transmit light having a long wavelength while reflecting light having short wavelengths (“the layer of phosphor material 222 will tend to trap a portion of the short wavelength or excitation light through TIR, and having TIR over a smaller range of angles for the long wavelength or visible light emitted by the phosphor” [0094] and 322 in FIG. 14), and 
a diffusing chamber (210, 222) being configured to recycle light (“light can be recycled and increase the polarized light brightness of the solid state light device (LED)” [0087]) short wave lengths by redirecting the light towards the color converting plate ([0089], [0093]-[0094] more of the short wavelength light can be confined to the layer of phosphor material 222 where it is eventually converted to longer wavelength light through directional control of the LED light emission through the partial collimation/redirection by the reflective well/diffusion chamber 220 having a hemispherical concave shape opening towards the LED with an index of refraction at the excitation wavelength less than that of the layer of phosphor material 222, the layer of phosphor material 222 will tend to trap a portion of the short wavelength or excitation light through TIR, and having TIR over a smaller range of angles for the long wavelength or visible light emitted).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the color converter disclosed by Yamashita with the long-wave pass filter coating that is able to transmit light having a long wavelength while reflecting light having short wavelengths, and the diffusing chamber being configured to recycle light having short wave lengths by redirecting the light towards the color converting plate as taught by  Ouderkirk in order to provide  directional control of the light and an increase in the efficiency and quality of light emitted by an LED package ([0092-0093] of Ouderkirk).
Regarding claim 11, modified Yamashita substantially discloses all the limitations of the claimed invention, specifically, modified Yamashita discloses wherein the optical vital signs sensor is at least partially housed in a wearable device (“A wrist-worn type biological information detector or biological information measuring device can be built into, e.g., a wristwatch (or in a broader sense, a type of electronic device worn on the wrist)” [0006]).
Regarding claim 12, Yamashita discloses an angle selective optical coating that is able to reflect or redirect light having a large angle of incidence and to transmit light having a small angle of incidence (“The filter 19-1 can be used on its own in the present embodiment, and can be used alongside the additional filter [angle selective optical coating] in the comparative example. In the example shown in FIGS. 5A and 5B, the filter 19-1 is a dielectric multilayer filter. In FIG. 5A, light (i.e., incident light) is caused to be transmitted orthogonally with respect to the filter 19-1, and the angle of incidence θ is 0°. In FIG. 5B, light is caused to be transmitted diagonally with respect to the filter 19-1, and the angle of incidence θ of the incident light is 45°” [0083]), a filter (see [0020], [0022]) that allows light to pass emitted in the green range ([0092], [0103] light emitted by the LED can have a maximum intensity/a peak value in green wavelength band at which the detection site O exhibits light-absorbing characteristics), however, Yamashita does not explicitly disclose does not explicitly disclose the filter being a long-wave pass filter coating that is able to transmit light having a long wavelength while reflecting light having short wavelengths, and the diffusing chamber being configured to recycle light having short wave lengths.
However, in solving the same problem, Ouderkirk teaches a long-wave pass filter coating that is able to transmit light having a long wavelength while reflecting light having short wavelengths (“the layer of phosphor material 222 will tend to trap a portion of the short wavelength or excitation light through TIR, and having TIR over a smaller range of angles for the long wavelength or visible light emitted by the phosphor” [0094] and 322 in FIG. 14).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the color converter disclosed by Yamashita with the long-wave pass filter coating that is able to transmit light having a long wavelength while reflecting light having short wavelengths as taught by Ouderkirk in order to provide directional control of the light and an increase in the efficiency and quality of light emitted by an LED package ([0092-0093] of Ouderkirk).
Regarding claim 13, modified Yamashita, in view of Ouderkirk, substantially discloses all the limitations of the claimed invention, specifically, Ouderkirk discloses wherein the long-wave pass filter is situated between the light source and the angle selective optical coating ([0090] see layer 224 in FIG. 13 which can be positioned below the layer or phosphor material 222, therefore positioned between the angel selective coating the light source 212).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the color converter disclosed by Yamashita with the long-wave pass filter is situated between the light source and the angle selective optical coating as taught by Ouderkirk in order to optimize the angular performance of a blue-LED/yellow-phosphor system via the long-pass filter being placed at as long a wavelength as possible while blocking as little of the phosphor emission as possible in  order for the spectral angle shift to pass more blue light at higher angles than at normal incidence and by arranging the long-pass filter so that at high angles of incidence, the long-pass filter will not reflect  shortwave light since the shortest wavelength emitted is most prone to scattering, therefore it is advantageous to locate the shortest wavelength phosphor nearest to the output surface so that unabsorbed pump short wavelength light having large angles of incidence will be reflected back to the phosphor pattern and converted to longer wavelength light. Thereby, the long-wave filter placement is arranged to optimize the overall system efficiency ([0072]-[0073], [0077]-[0078], 0084] of Ouderkirk).
Regarding claim 14, modified Yamashita, in view of Ouderkirk, substantially discloses all the limitations of the claimed invention, specifically, Ouderkirk discloses wherein the angle selective optical coating is situated between the light source and the long-wave pass filter (see 222/225 located between long-wave pass filter 224 and light source 212 in FIG. 13).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the color converter disclosed by Yamashita with the angle selective optical coating is situated between the light source and the long-wave pass filter as taught by Ouderkirk in order to provide directional control of the light and an increase in the efficiency and quality of light emitted by an LED package by reflect visible light not within the desired long-pass wavelength range that is emitted by the excited by the excited layer of phosphor material and selectively transmit excitation light emitted at the desired wavelength by the LED ([0090], [0092]-[0093] of Ouderkirk).
Regarding claim 17, modified Yamashita substantially discloses all the limitations of the claimed invention, specifically, modified Yamashita discloses wherein the optical vital signs sensor is at least partially housed in a wearable device (“A wrist-worn type biological information detector or biological information measuring device can be built into, e.g., a wristwatch (or in a broader sense, a type of electronic device worn on the wrist)” [0006]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Ouderkirk, as applied to claim 8 above, further in view of Chen et al. (US20120049213, hereafter “Chen”).
Regarding claim 9, modified Yamashita substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the at least one light source comprises an Indium gallium nitride (InGaN) light emitting diode.
However, in the same field of endeavor, Chen teaches wherein at least one light source comprises an Indium gallium nitride (InGaN) light emitting diode (“At least one of the light-emitting diode chips 32 includes a light-emitting layer of InGaN” [0030]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Yamashita with the light source comprising an Indium gallium nitride (InGaN) light emitting diode as taught by Chen in order to provide light which can be converted into yellow light at the level of the converter ([0030] of Chen).
 Regarding claim 10, modified Yamashita, in view of Chen, substantially discloses all the limitations of the claimed invention, specifically, Chen discloses wherein the at least one color converting plate unit is configured to convert the light from the InGaN light emitting diode to yellow light having approximately a wavelength of 500 to 600 nm (“At least one of the light-emitting diode chips 32 includes a light-emitting layer of InGaN, which can emit a blue light with a peak wavelength ranged between 440 nm˜480 nm (hereinafter defined as “blue light-emitting diode array chip”)… A wavelength converting layer, which can absorb a blue light from the blue light-emitting diode array chip and generate a yellow light with a peak wavelength ranged between 570 nm˜595 nm, is overlaid on the blue light-emitting diode array chip (hereinafter defined as “yellow phosphor”), such as YAG phosphor or TAG phosphor, as shown in FIG. 2C” [0030]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Yamashita with the at least one color converting plate unit is configured to convert the light from the InGaN light emitting diode to yellow light having approximately a wavelength of 500 to 600 nm taught by Chen order to provide light which can be converted into yellow light at the level of the converter ([0030] of Chen).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view Ouderkirk, as applied to claim 12 above, further in view of Chen et al. (US20120049213).
Regarding claim 15, modified Yamashita substantially discloses all the limitations of the claimed invention, but does not explicitly disclose does not explicitly disclose wherein the at least one light source comprises an Indium gallium nitride (InGaN) light emitting diode.
However, in the same field of endeavor, Chen teaches wherein at least one light source comprises an Indium gallium nitride (InGaN) light emitting diode (“At least one of the light-emitting diode chips 32 includes a light-emitting layer of InGaN” [0030]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Yamashita with the light source comprising an Indium gallium nitride (InGaN) light emitting diode as taught by Chen in order to provide light which can be converted into yellow light at the level of the converter ([0030] of Chen).
 Regarding claim 4, modified Yamashita, in view of Chen, substantially discloses all the limitations of the claimed invention, specifically, Chen discloses wherein the at least one color converting plate unit is configured to convert the light from the InGaN light emitting diode to yellow light having approximately a wavelength of 500 to 600 nm (“At least one of the light-emitting diode chips 32 includes a light-emitting layer of InGaN, which can emit a blue light with a peak wavelength ranged between 440 nm˜480 nm (hereinafter defined as “blue light-emitting diode array chip”)… A wavelength converting layer, which can absorb a blue light from the blue light-emitting diode array chip and generate a yellow light with a peak wavelength ranged between 570 nm˜595 nm, is overlaid on the blue light-emitting diode array chip (hereinafter defined as “yellow phosphor”), such as YAG phosphor or TAG phosphor, as shown in FIG. 2C” [0030]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Yamashita with the at least one color converting plate unit is configured to convert the light from the InGaN light emitting diode to yellow light having approximately a wavelength of 500 to 600 nm taught by Chen order to provide light which can be converted into yellow light at the level of the converter ([0030] of Chen).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY J SHAFQAT/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793